*54ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS AND/OR WRIT OF MANDAMUS
The petitioner, Earnest W. Shelton, has filed in this Court a pro se Writ entitled “Petition for Writ of Habeas Corpus” which we shall treat as a Petition for Writ of Mandamus. The petitioner asserts that he is presently confined in the Oklahoma State Penitentiary serving a term of twenty-five (25) years imprisonment as a result of judgment and sentence received in District Court, Oklahoma County. He alleges that he began serving his sentence on December 28, 1971, and that under 57 O.S.Supp.1976 § 138, the release date computed for him as of September 7,1976, does not reflect credit for four (4) years, eight (8) months and ten (10) days actually spent in confinement. Petitioner asks this Court to compel a credit of said time to his record.
Upon investigation, we find that as of September 7, 1976, the petitioner has served four (4) years, eight (8) months and ten (10) days of actual time and that he had been credited with eleven (11) years, five (5) months and twenty-seven (27) days after the computation of his time in accordance with 57 O.S.Supp.1976 § 138. We find that this computation reflected credit for the four (4) years, eight (8) months and ten (10) days of which the petitioner complains. We further note that the petitioner does not allege that he has pursued the proper administrative appeals available to him and as set out in the Inmate Manual of Rules and Regulations, Sec. Ill (A)(12) at pages 18 and 23. It is axiomatic that administrative appeals should be exhausted before seeking appellant relief in the Courts. A copy of the inmate’s formal complaint and any ensuing responses from the case manager or counselor, the Warden or Superintendent, the Deputy Director of Institutions or Deputy Director of Community Services, and the Director of the Department of Corrections should accompany any such request for relief in this Court. In cases involving time computation, Writ of Mandamus will not issue unless the petitioner demonstrates that he is entitled to release and that he has sought the proper administrative relief.
IT, THEREFORE, IS THE ORDER OF THIS COURT that the Petition for Writ of Mandamus should be, and the same is hereby, DENIED.
IT IS SO ORDERED.
WITNESS OUR HANDS and the seal of this court, this 24th day of May, 1977.
HEZ J. BUSSEY, P. J.
C. F. BLISS, JR., J.
TOM BRETT, J.